MEMORANDUM **
Michelle Chasteen appeals the district court’s judgment, which dismissed her motion for the return of seized property filed pursuant to Fed.R.Crim.P. 41(e). We have jurisdiction pursuant to 28 U.S.C. §‘ 1291. We review de novo, J.B. Manning Corp. v. United States, 86 F.3d 926, 927 (9th Cir.1996), and we vacate and remand.
A Rule 41(e) motion is treated as a civil equitable proceeding when no criminal proceedings are pending. See United States v. Martinson, 809 F.2d 1364, 1366-67 (9th Cir.1987). The district court erred by dismissing the action. See id. at 1367. Chasteen need not file a separate civil action. See id. at 1368.
Accordingly, we vacate and remand for the district court to “receive evidence on any factual issue necessary to decide the motion.” Fed.R.Crim.P. 41(g).
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.